                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
UNITED STATES N$TRICT COURT                                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                  DATE FILED: 11/14/2019


ROBKIEM BROWN ET AL.,
                                                                      STTPULATED
                                                  Plairttiffs,
                                                                      CONFIDENTIALITY
                                                                      AERPEMENT AND
                             -against-
                                                                      PROTECTIVE OR}BR
.I'HE
        CITY OF NEW YORK, ET AL.,
                                                                          t9-cv-033?5 (GHW)
                                                  Deftndants,
                                                                          (orw)



 GRESORY H. WOODS, Dishict Judge

               WHERfiAS, all of the parties to this action (collectively, the '?arties" and each

 individualtry, a "Par1y") request that this Court issue a protective order pursuant to Feder'al

 Rule of Civil Procedsre 26(c) to protect the confidentiality of nonpublic and competitively

 sensitive infonnation that they may need to disslose in connection with discovery               in   this

 aclion;

               WIIEREAS, the parties, through counsel, agree to the following terrns; and

               \\{I{ER3AS, the Court finds that good cause exists for the issuance of an

 appropriately tailored confidentinlity order governing the,pretrial phase of this action;

               IT IS HERSBY ORDEREI)             that the Parties to this action, their resp*ctive
                                                                 lother                                  of
officers, agsnts, seryants, employees, and attomeys, any                  person   in active   concert

participaticn with any of the foregoing, and all other persons with actual natice of this Order will

adhere io the following tennsn upon pain of ccnienrpt:

               l.      With respect to "Discovery Material" (1.e., infonnation of any kind

produced or disclosed in the course of discovery of this action) that a person has designated as
"Confidentialo' pursuant   to this Order, no person      subject;     to this Order may disclose   such

Confidential Discovery Material to anyone else except as expressly permitted hereunder.

              2.        The Parfy or p€rson producing or disclosing Discovery Material (each,

'-Producing Party") may    design          Confidential only the portion of such rnaterial that it

reasonably and in good   &ith believes consists of:

                     ia)previously non*disclosed financial information (including wilbout
                         limitation profitability reports or estimates, percentage fees, dssigu

                         fees, royalty rates, minimurs guarantee paytnents, sales reporls, and

                         sale margins);

                     (b) previously non-disclosed material relating to ownership or control of

                         any non-public company ;

                     (c) previously non-clisclosed business              plans,   product-development

                          information, or marketing    plans;
                                                                  ,




                     (d) any informatian      of a    personal   or intirnate natuf,e regarding    any

                          individual; or

                     (e) any other category     of information given confidential status by        this

                          Courf after the date of this Order.

               3.       With respect ts the Confidential portion of any discovery Material other

than deposition transcripts anel exhibits, the Producing Party or its counsel may designate such

portion as "Confidential" by: (a) stamping or otherwise cleally marking as "Csn{idential" the

protected portion   in a manner that will not inter&re with legibility or audibility; and (b)
pnrducing lbr filture public use another copy of said Discovery Material with the confidential

information redacted.


                                                  n
                   4.      A    Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

the record during the deposition that a question calls for Confidential information, in which case

the reporter     will bind the transcript of the designated testimony in a separate volume     and mark


it   as   "Confidential Information Governed by Protective Order;" or (b) notifying the reporter and

all counsel of record, in writing, within 30 days after a deposition has concluded, of the specific

pages and lines       of the transcript that are to be designated "Confidential," in which case all

counsel receiving the transcript       will be responsible for marking the copies of the designated

transcript in their possession or under their control as directed by the Producing Party or that

person's counsel. During the 30-day period following a deposition, all Parties              will treat the

entire deposition transcript as if it had been designated Confidential.

                    5.     If   at any time before the termination of this action a Producing Party

realizes that     it should have designated   as Confidential some portion(s) of Discovery Material

that      it previously produced without a Confidential      designation, the Producing Party may so

designate such material by notifying all Parties in       writing. Thereafter, all persons subject to this

Order       will treat such designated portions(s) of the Discovery Material as confidential' In
addition, the Producing Party shall provide each other Party with replacement versions of such

discovery Material that bears the "Confidential" designation within two business days of

providing such notice.

                    6.     Nothing contained in this Order will be construed as: (a) a waiver by         a


Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or

other evidence



                                                     a
                                                    -J-
              7.      Where      a   Producing Party has designated Discovery Material                 as


Confidential, other persons subject to this Order may disclose such inforrration only to the

following persons:

                     (a) the Pnrties to this action, their insurers, and oounsel to their insuror*;

                     (b) counsel retained specifically for this action, including any paralegal,

                          clerical, or other assistant that such outside sounsei employs              and

                          assigns to this matter;

                     (c) outside vendors or service providers {such as copy-service providers

                          and doburnent-rnanagement sonsultatlts) that counsel hire and assign to

                          this matter;

                     (d) any mediator or arbitrator that the Parties engage in this rnatter or that

                          this Court appoints, provided such person has first executed a Non-

                          I)isclosure Agresment in the fonn annexed as Exhibit A hereto;

                     (e) as to any document, its author, its addressee, and any other person

                          indicated sn the face of the docurnent as having reseived a copy;

                     (0   any witness who counsel for a Party in good faith bElieves may be

                          called to testiff at trial or deposition in this action, provided such

                          person has first cxccutcd a Non-Disclosure Agreement in the form

                          annexed as Exhibit A lrereto;

                     (g) any person a Party retains to serve as an ex?erl wilness or otherwise

                          provide specialized advice to counsel in connection vrith this action,

                          provided such person has first executed a Non-Disclosure Agreement

                          in the form annexed as Exhibit A hereto;



                                                    -4-
                    (h) stenographers engaged to transcribe depositions the Pa*ies conduct in

                        this action; and

                    (i) this Court, including   any appellate court, its support personnel, and

                        court rcporters.

               8.      Before disclosing any Confidential Discovery Material to any person

refened to in subparagraphs ?{d), ?(f), ot 7{g) above, counsel must provide a copy of this ilrder

to such person, who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A

hereto stating that he or she has read this Orrler and agrees ts be bound by its terms. Said

counsel must retain each signed Non-Disclosure Agreement, hold        it in escrow, and produce it to

opposing counsel either before such person is.permitted to testify (at deposition or irial) or at

the conclusion of the case, whichever cornes first.

               g.      This Ordel binds the Parties and certain others to treat as Confidential

any Discovery Materials so classified. The Court has not, however, made any finding regarding

the contjdentiality of any Discovery Materials, and retains full discretion to determine whether

to afford confidential treatnent to any discovery Material designated as Confidenlial hereunder.

Ali persons are placed on notiee that the Court is unlikely to seal or CItherwise              atlbrd

confidential treatment tc any Discovery Material iniroduced into evidence at trial, even if such

material has previously beep sealed or designated as Clonfidential.

               10. In filing Confidential       Discovery Material with this Court, or filing

partions of any pleadings, motions, or other papers that clisclose such Confidential Discovery

Material {"Confidential Court Submissian"), the Pa*ies shall publicly file a redacted copy of

the Confidential Court Submission via the ilectronic Case Filing System. In accordance with

Rule 4(A) of the Court's Individual Rules of Practice in Civil Caseso the Parties shall file an



                                                 5
uffedaeted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall ssrve this Court and opposing counsel       with unredacted courlesy copies of

the Confidential Ccurt Submission. In accordance wilh Rule 4{A) of this Court's Individual

Rules of Practice in Civil Cases, any Parg that seeks to frle Confidential Discovery Material

under seal rnust file an application and suoporting declaration      justifying-on a particularized

basis*the sealing of such documents. The parties should be aware that the Court will unseal

documents if it is unable to make "specific, on the record findings...demonstrating that closure

is essential to preserve higher values and is narrawly tailored:to servs that interest." Lugosch v.

Pyramid {}o. of Ononclaga,43s F.3d I 10, l2A Qd Cir. 2006),

                   11.    Any Parfy who objects tc any designation of confidentiality may at any

time before the trial of this actian serve upon counsel for the Producing Party a wriaten notice

stating with particulariry the grounds of the objection,      If the Parties cannot   reach agreement

promptly, counsel for all affected parties will address their {ispute to this Courf in accordance

with paragraph 2(C) of this Court's Individual Practice.

                   12. Any Party who requests            additional limits on disclosure (such        as


"atto, neys' eyes oniy"    in extraordinary circumstances), may   'at any time before the   trial of this

action serve upox counsel for the recipient Parties a written notice sfating rvith particularity fhe

grounds of the request. If the Parties sannot reach agreement prnmptly, counsel far all affected

Parties   will   address their dispute   to this Court in accordance with Rule 2(c) of this Court's

Individual Rules of Practice in Civil Cases.

                   13"    Recipients of Confidential Discovery Material under this Order may use

such material solely for the prosecutinn and defense of this action and any appeals thereto, and

not for any other purpose or in any other litigation proceeding. Nothing contained in this Order,



                                                   -6-
ho*.ever,   will affect or restrict the rights of any Party with respect to its own   documents or

information produced in this action.

                 14.    Nothing    in this Order will     prevent any Part.y from producing any

Csnfidential Discovery Material in its possession in rcsponse to a lawfui subpoena or other

compulsory process, or    if   required to produce by law or try any government agsncy having

jurisdiciion, providetl that such Parry gives written notice to the Producing Party as soon       as


reasonably possible, and    if permitted by the time allowed under the request, at least 10 days

before any disclosure. Upon receiving sush notice, ihe Froducing Party will bear the burden to

oppose complianca with the subpoenao other compulsory process" or other legal notice         if   the


Producing Party deems it appropriate to do so.

                 15.    Each person who has access to Discovery Material designated                as


Confidential pursuant to this Ordsr must take all due preoauticns to prevent the unauthorized or

inadvertent disclosure ofl such material.

                 16.    Wirhin 60 days of the final disposition of this action*-including all

appeals-all recipients of Confidential Discovery Material must either return it-inclurling all

copies thereof*ta the Producing Party, or, upon p€ffiission of the Producing Party, destroy

such material-including        all copies thereof, tn either event, by the 60-day deadline, the

recipicnt must certifu its return or destrustion by submitting a written certification ts the

Producing Partry that affirms that      it   has not retained any copies, abstracts, ccmpilations,

summaries,    or other forms of reproducing or capturing any of ths Confidential Discovery

Material. Notwithstanding this provision, the attorneys that the Parties have specifically

retained for this action may retain an archival copy of all pleadings, motion papers, transcr{pts,

expert reports, legal memoranda, conespondence^           $r attorney work product! even if   such



                                                   -7 -
materials contain Confidential Discovery Material. Any such archival copies that contain or

constitute Coafidential Discovery k{aterial remain subject ta this Order.

                17"      This Order will survive ths tennination of tlie litigalion and will continue

to be binding upor all persons subject to &is Order to whom Confidential Discovery Material is

produced or disclosed.

               18.       This Court wiil retaln jurisdiction over all persons subject to this Order to

the exlent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.




         SO STIPULATED AND ACRSED

Dated:         .Irbv, 13 ,ztlts
               New York, NewYork

ELLIOT H. FULD, ESQ.                                              E" JOI.iNSON
Attorneyfor Plaintiff                                                 Counsel of the
930 Grand Ccncourse                                               of New York
Suite 1G                                                 A         for frgfendants City r{Naw Yorh
Bronx, New York 10451                                        o       and Longe
                                                         100           Streel, Rosm 3-2A4
                                                         New          New York 10007
By                                                By
     Elliot H. Fuld, Esq.                                                     Esq.
                                                         Senior




                                                         SO ORDERED:




                                                         FION" GRI]GORY H. WOODS
                                                         IINITED STATES DISTRICT JUDGS
                                                         Dated: November 14 ,2019
                                                         New York, New York



                                                 -8-
                                                                            Exhibit A to Stipulated
                                                                            Confi dentiality Agreement
                                                                            and Protective Order



*:::Y:i:*:l::yYl?T
TINITED STATES DISTRICT COURT

                                                          ...._.........,


ROBKIEM BROWN ET AL.,
                                                                            NON-DISCLOSURE
                                                  Plaintiffs
                                                                            AGREEMENT
                             -against-
                                                                            19-CV-0337s (GHW)
THE CITY OF NEW YORK, ET AL.,
                                                                            (orw)

                                                   Defendants.




       I,                                  acknowledge that I have read and understand the

Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential.   I   agree that   I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at

the conclusion of the litigation I will return all discovery information to the Party or attomey

from whom I received   it. By acknowledging these obligations under the Protective          Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.




                                                                            Name:
                                                                            Date:




                                                -9-
